 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Sadek and Cooper Law Offices
 1315 Walnut Street, Suite 502
 Philadelphia, PA 19107




 In re:                                                                                Case No.:             19-10706
             Nelson I Antonio
                                                                                       Chapter:              13


                                                                                       Adv. No.:

                                                                                       Hearing Date:         3/17/2020 @ 10:00 AM


                                                                                       Judge:               ABA



                                                               CERTIFICATION OF SERVICE

1. I,       Brad J. Sadek, Esquire              :
                represent          Neslon I. Antonio             in the this matter.
                am the secretary/paralegal for                        , who represents
                  in the this matter.
                am the             in the this case and am representing myself.

2.          On February 14, 2020 , I sent a copy of the following pleadings and/or documents to the parties listed in
            the chart below:
              Modified Chapter 13 Plan and Transmittal Letter

3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:         May 20, 2020                                                               /s/ Brad J. Sadek, Esquire
                                                                                          Signature




                                                                               1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
      Name and Address of Party Served                               Relationship of Party            Mode of Service
                                                                          to the Case
                                                                                             Hand-delivered
                                                                                             Regular mail
                                                                                             Certified mail/RR
 James French                                                                                E-mail
 McCabe, Weisberg & Conway, LLC
 216 Haddon Ave
                                                                                             Notice of Electronic Filing (NEF)
 Suite 201                                                                                   Other
 Westmont, NJ 08108                                                                          (as authorized by the court *)
                                                                                             Hand-delivered
                                                                                             Regular mail
                                                                                             Certified mail/RR
 Rebecca A. Solarz, Esq.                                                                     E-mail
 KML Law Group, P.C.
 701 Market Street
                                                                                             Notice of Electronic Filing (NEF)
 Suite 5000                                                                                  Other
 Philadelphia, PA 19106                                                                      (as authorized by the court *)
                                                                                             Hand-delivered
                                                                                             Regular mail
                                                                                             Certified mail/RR
                                                                                             E-mail
 Toyota Lease Trust
                                                                                             Notice of Electronic Filing (NEF)
 PO Box 9013                                                                                 Other
 Addison, TX 75001                                                                           (as authorized by the court *)
                                                                                             Hand-delivered
                                                                                             Regular mail
                                                                                             Certified mail/RR
                                                                                             E-mail
 LAKEVIEW LOAN SERVICING, LLC
 LOANCARE, LLC
                                                                                             Notice of Electronic Filing (NEF)
 3637 SENTARA WAY                                                                            Other
 VIRGINIA BEACH VA 23452                                                                     (as authorized by the court *)
                                                                                             Hand-delivered
                                                                                             Regular mail
                                                                                             Certified mail/RR
 Isabel C. Balboa                                                                            E-mail
 Chapter 13 Standing Trustee
 Cherry Tree Corporate Center
                                                                                             Notice of Electronic Filing (NEF)
 535 Route 38 - Suite 580                                                                    Other
 Cherry Hill, NJ 08002                                                                       (as authorized by the court *)

      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.




                                                                          2                                                    rev. 8/1/15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
